Dryden, Judge,
delivered the opinion of the court. ■
This is an application for a mandamus to require Mosely, who is Auditor of Public Accounts, to audit and allow an account for two hundred dollars for the services of McDearmon, who is clerk of the St. Charles County Court, in copying the tax book of 1861 for that county, containing two hundred thousand words and figures. The auditor admits the performance of the services, and is willing to allow for the same the sum of one hundred dollars, which is at the rate of five cents per hundred words; but the clerk demands ten cents per hundred, insisting that is the rate allowed by law for the service.
It is argued by Mr. Orrick, counsel for McDearmon, but controverted by Attorney General Welsh, that the act of 25th January, 1861, (Laws Mo., 1860-61, p. 31,) which give *224five cents per hundred words for this service, was repealed by the amendatory act of March 28,1861, and that the latter act revived the 6th section of the act of December 5, 1855, (R. C. 1855, p. 758,) which prescribes ten cents as the compensation. The question in the case involves the proper construction of the 1st section of the. act of March 28, as follows :
“ § 1. That so much of an act entitled ‘ An act to amend an act entitled an act • to regulate fees,’ approved February 12, 1857, as applies to the clerks of the Circuit Courts, County Courts and Common Pleas Courts of this State, and the clerks of the Criminal Court, Land Court and Law Commissioner’s Court of St. Louis, and the secretary of the Board of County Commissioners of St. Louis county, be and the same is hereby repealed, and the original act, approved February 5, 1855, to which said act is amendatory, is hereby revived and declared to be in full force.” (Laws of Mo., 1861, p. 30.)
The last paragraph of the section taken by itself would justify the proposition of Mr. Orrick, that the whole of the act of December 5, including the 6th section, was intended to be revived and put in force; and if so, it being repugnant to, repealed the act of January 25 ; but this position is met and overturned by the words of the repealing branch of the section which declares “ that so much of an act, Ac., as applies to certain clerks “ is hereby repealed,” leaving the irresistible inference that some part of the law affected by the repealing act was meant to remain in force. The 9th and 10th sections of the law of December 5, (not December 6,) which prescribed the foes of clerks of the Supreme Court, Circuit Court, &c., for services in civil actions, were repealed by the act of February 12, 1857, and a new table for fees for the same services was established by the last named act. (Laws of Mo. 1856-7, p. 63.) The whole purpose and scope of the act under consideration was to abolish this table of fees, except so far as it related to clerk^ of the Supreme Court, and in lieu thereof to re-adopt th« table prescribed *225in the 9th and 10th sections before repealed, and not to revive the 6th section, which related to a totally different kind of service — county business — and which was evidently not in the mind of the legislature. The act of January 25, then, was not repealed, but was the law governing the compensation for the services claimed.
Mandamus refused,
the other judges concurring.